Citation Nr: 1343406	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  11-13 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Whether new and material evidence has been submitted to warrant reopening the claim for service connection for a bilateral leg disorder, to include as secondary to service-connected lumbar spondylolisthesis (low back disability).

2. Entitlement to service connection for a bilateral leg disorder, to include as secondary to service-connected low back disability.

3. Entitlement to an increased rating for a low back disability.


REPRESENTATION

Appellant represented by:	Peter J. Orsi, Esquire




ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

Additional documents pertinent to the present appeal are not in the electronic system.


FINDINGS OF FACT

1. The February 2005 rating decision denied the claim of entitlement to service connection for a bilateral leg disorder as secondary to a service-connected low back disability; the Veteran was properly notified of the adverse outcome and his appellate rights in a February 2005 letter and he did not file a notice of disagreement (NOD) to appeal the RO's decision.

2. Additional evidence received since the February 2005 rating decision is neither cumulative nor redundant and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a bilateral leg disorder as secondary to service-connected lumbar spondylolisthesis.

3. The Veteran's bilateral leg disorder was not caused or aggravated by his service-connected low back disability.

4. The Veteran's low back disability is manifested by ongoing back pain, pain on repetitive motion, and forward flexion of the thoracolumbar spine of between zero and 70 percent.


CONCLUSIONS OF LAW

1. The February 2005 rating decision denying service connection for a bilateral leg disorder as secondary to low back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2. New and material evidence has been received to reopen the service connection claim for a bilateral leg disorder as secondary to a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3. The criteria for entitlement to service connection on a secondary basis for a bilateral leg disorder are not satisfied.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).

3. The criteria for an increased rating in excess of 20 percent for a low back disability have not been met at any point during the pendency of this claim.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.71(a) Diagnostic Code (DC) 5239 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit  (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d) (West 2002); see also 38 C.F.R. § 19.7 (2013) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, sets forth VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

Because the Veteran's service connection claim for a bilateral leg disorder as secondary to a service-connected low back disability has been reopened, any error related to the VCAA with respect to this claim is harmless.  See id; Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009). Essentially, in affording him a new VA examination after submission of his petition to reopen his claim, the RO performed a de facto reopening of the claim. See Paralyzed Veterans of America v. Secretary of Veterans Affairs,345 F.3d 1334 (Fed. Cir. 2003)(VA's duty to perform full duty to assist not triggered unless claim reopened).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The Court has held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

All notice under the VCAA should generally be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  However, a delay in timing is "cured" and therefore harmless when a fully compliant VCAA notification letter is followed by readjudication of the claim (such as through the issuance of an SOC or SSOC) after the claimant has had an opportunity to submit additional evidence.  See id. 

To satisfy the first notice element in an increased rating claim, VA must notify the claimant that he needs to provide or request VA to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability at issue.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), overruled in part sub. nom. Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009).  Further, the claimant must be notified that a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.  Finally, the notice must provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Id.  Except when VCAA notice as to how to substantiate an increased-rating claim is not provided at all, it is the claimant's burden to show that he was prejudiced by any deficiency in the notice provided.  See Vazquez-Flores, 24 Vet. App. at 106-07.  




Letters dated April 2010 and August 2010 satisfied the above notice requirements for the Veteran's secondary service connection and increased rating claims.  The letters were issued prior to the July 2010 and May 2011 rating decisions and informed the Veteran of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims.  The August 2010 letter specifically addressed the issue of new and material evidence in relation to the Veteran's request to reopen his secondary service connection claim.  The duty to notify is satisfied with respect to this appeal.

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, private medical records, and VA medical records are in the claims file.  He has not identified any other outstanding records or evidence.  Thus, the duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

The duty to assist under the VCAA also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

An appropriate VA spine examination was performed in April 2010 and the accompanying examination report is adequate for rating purposes.  In his May 2011 substantive appeal (VA Form 9), the Veteran alleged without foundation that the April 2010 VA medical examination and opinion were not sufficient.  See also August 2010 NOD.  Contrary to the Veteran's statements, the April 2010 examination is adequate to decide his increased rating for low back disability.  The examination was conducted by a medical doctor who considered the Veteran's self-reported medical history as well as diagnostic test results, performed a physical examination, and described the Veteran's disability in sufficient detail to enable the Board to make a fully informed decision on this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Further examination, or an additional opinion, on this issue is not warranted.

The VA examiner indicated that the Veteran's claims file was not available for review.  However, when an increased rating is at issue, the present level of the Veteran's disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The examiner examined the Veteran, recorded all pertinent clinical findings, and considered his relevant medical history.  There is no indication that a review of the Veteran's claims file would alter the examiner's findings or the adequacy of findings.  See Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997) (noting that review of a claims file is not required when such a review would not change objective findings made on examination).  

The evidence of record does not indicate that there has been a material change in the severity of the Veteran's low back disability since he was last examined by a VA physician in April 2010.  See 38 C.F.R. § 3.327(a).  Although the Veteran states in his August 2010 NOD that his back disability has worsened, his statement is general and therefore does not suggest that his disability has worsened since the April 2010 VA examination.  No other evidence indicates that there has been a material change in the severity of the Veteran's low back disability since the April 2010 VA examination.  Moreover, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95 (April 7, 1995).  

The Veteran also alleges, without foundation, that the April 2011 VA medical opinion is not sufficient to decide his claim for a bilateral leg disorder to include as secondary to a low back disability.  See May 2011 NOD.  Despite the Veteran's allegations, the April 2011 VA medical opinion is adequate to decide his claim.  The opinion was provided by the same VA examiner who conducted the April 2010 VA examination and is based on an extensive review of the claims file as well as the Veteran's self-reported medical history.  A supplemental medical opinion on this issue is not warranted.


Thus, VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.  38 C.F.R. § 3.159 (2013); Barr, 21 Vet. App. at 312.


Reopening - Service Connection for Bilateral Leg Disorder

The Veteran petitions to reopen the previously denied claim of entitlement to service connection for a bilateral leg disorder as secondary to a service-connected low back disability.  Although the RO determined that new and material evidence was associated with the Veteran's claims file, see May 2012 SOC, the Board must also determine whether reopening is warranted in order to address the merits of the underlying claim.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  For the following reasons, the Board finds that reopening is warranted. 

The Veteran claimed service connection for a leg disorder secondary to a service-connected low back disability in May 2004.  The RO denied the claim in a February 2005 rating decision and this decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The Veteran was notified of this decision and his appellate rights in a February 2005 letter in accordance with 38 C.F.R. § 19.25 (2013).  He did not initiate appellate review by submitting an NOD.  See 38 C.F.R. § 20.200, 20.201, 20.302 (2013) (setting forth requirements and timeframe for submitting an NOD and initiating an appeal).

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

"New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  In order to warrant reopening, the new evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that the phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence, but rather provides guidance as to whether submitted evidence meets the new and material requirements.  Id.  The Court emphasized that this standard is a "low threshold" for reopening, and explained as an example that if the newly submitted evidence would likely trigger entitlement to a VA medical nexus examination were the claim to be reopened, then it raised a reasonable possibility of substantiating the claim.  Id.  The Court also explained that new and material evidence need only pertain to one unestablished element in order to reopen a claim, as long as such evidence, in light of evidence previously of record, raises a reasonable possibility of substantiating the claim.  Id. at 121.

The following new evidence has been received since the initial February 2005 rating decision: private medical records from Dr. Pollock dated September 2001; private medical records from Via Christi medical facilities; VA medical treatment records from VAMC Wichita dated September 2004 to June 2010; an April 2010 VA examination of the spine; an April 2011 VA medical opinion; and scholarly and popular articles, which document a general relationship between lumbar spondylolisthesis and leg disorders.  

The new evidence is material to the Veteran's secondary service claim, and as noted, the RO performed a de facto reopening of the claim.  The RO denied the Veteran's reopened claim for service connection for a leg disorder as secondary to a low back disability because the medical evidence failed to establish 1) a diagnosis for the Veteran's leg disorder and 2) that the alleged disorder related to his low back disability.  See February 2005 Rating Decision; see also 38 C.F.R. § 3.310(a).  The exact nature of the Veteran's leg disorder was considered during a June 2010 neurological consult and addressed in the April 2011 VA medical opinion, which identified sacroiliitis as a possible explanation for the Veteran's extremity symptoms.  In this respect, the new evidence suggests a diagnosis for the Veteran's current disability and, therefore, raises a reasonable possibility of substantiating the claim.

Accordingly, new and material evidence has been submitted to reopen the claim of entitlement to service connection for bilateral leg disorder as secondary to service-connected lumbar spondylolisthesis.  The petition to reopen is granted.  See 38 C.F.R. § 3.156(a).

The Veteran contends that his current leg disorder relates to his service-connected low back disability.  The evidence of record does not establish that the Veteran's back disability caused or aggravated his leg disorder; consequently, the claim is denied.  

The standard of proof to be applied in decisions on claims for veterans' benefits is the benefit-of-the-doubt rule set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must weigh against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Board must assess the credibility and weight of all evidence, including both lay and medical evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  This evaluation generally involves a three-step inquiry.  First, the Board must determine whether the evidence is competent.  See, e.g. Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Second, the Board must determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  Third, the Board must assess the probative value and weight of the evidence in light of the entire record.  Gonzales, 218 F.3d at 1380-81.

With regard to the competency of the evidence, lay statements submitted by or on behalf of a claimant can be competent with respect to both the diagnosis and the etiology or cause of a disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Thus, the Board may not "categorically" require medical evidence or disregard lay evidence without first assessing its competence.  See id. (holding that it was error in a cause-of-death claim to find "categorically" that a medical opinion was required to prove a nexus between the Veteran's service-connected mental disorder and his drowning death, and likewise to reject categorically the claimant's testimony on this issue as not competent merely because she was a lay person); see also Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without analyzing and weighing it).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Lay evidence is competent if it is provided by a person who has first-hand knowledge of facts or circumstances, or conveys matters that can be observed and described by a lay person.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge, such as experiencing pain in his right hip and thigh in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition in the following circumstances: (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis, or; (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 & n4 (Fed. Cir. 2007).




The competency of evidence differs from the weight assigned to the evidence, which varies according to its credibility, probative value, and relationship to other items of evidence.  See Layno, 6 Vet. App. at 469 (observing that the credibility and weight of testimony are factual determinations that must be distinguished from the initial assessment of its competency); accord Rucker v. Brown, 10 Vet. App. 67, 74 1997); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence"); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify."); Washington, 19 Vet. App. at 368 (noting that the witness's credibility affects the weight to be given to his testimony). 

In determining whether statements submitted by or on behalf of a claimant are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  Although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's personal interest in supporting the claim may also affect the credibility of his testimony when considered in light of the other factors.  See Cartright, 2 Vet. App. at 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection may be established on a direct basis with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a).

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disease or injury. 38 C.F.R. § 3.310(a).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

VA treatment records from January and February 1993 note that the Veteran had radiating pain and numbness in his left leg as well as difficulty walking.  Records from October 1993 note pain radiating down the Veteran's left lower extremity and that his lower extremity pain reportedly dates back to 1977.  Similarly, a September 1995 VA hospital discharge summary observes that the Veteran limps on his left side due to radiating back pain.  However, a September 1995 VA examination report states that the Veteran had no difficulty stooping to collect his clothes from the floor, crossing his legs, or putting on his shoes.  The report also states that the Veteran commented that he sought a rating increase in order to secure educational benefits.  

The Veteran has been involved in at least two accidents that required medical attention since he separated from service in June 1978, but has continued to have general use of his lower extremities.  In April 1998, he injured his left shoulder and back in a motor vehicle accident.  See April 1998 Private Medical Records from Riverside Health System.  In August 2001, he injured his right leg in a work-related accident and was treated for ankle swelling as well as for right leg pain.  See September 2001 Private Medical Records from Dr. Pollock and August 2001 Private Medical Records from Riverside Health System.  However, an April 2002 duplex arterial sonogram of the lower extremities was normal and the Veteran demonstrated full strength (5x5) in his lower extremities on examination.  See April 2002 Private Medical Records from Via Christi.  See also VA treatment records dated September 2004 (noting a history of lumbar radiculopathy) and October 2004 (documenting bilateral leg problems but also suspected malingering).

More recent medical records suggest that the Veteran's current bilateral leg disorder is not associated with lumbar radiculopathy or peripheral neuropathy.  In April 2010, a VA examiner noted decreased sensitivity in the right leg; however, she also noted normal range of motion bilaterally in the Veteran's lower extremities and the absence of evidence of lumbar radiculopathy.  Although a May 2010 VA medical record notes the possibility that the Veteran may have peripheral neuropathy, a June 2010 VA medical record found no definite evidence of peripheral neuropathy and notes an impression of bilateral sacroiliitis.

The April 2011 VA medical examiner observed that the Veteran's extremity pain may result from sacroiliitis; however, she opined that the Veteran's sacroiliitis is not related to or caused by his lumbar spine condition.  She based her opinion on the fact that medical records, including diagnostic test results, do not establish discogenic disease pathology, specifically lumbar radiculopathy.  The VA examiner also observed that "peripheral neuropathy is also not diagnostically apparent," but that even if peripheral neuropathy were apparent no physiological relationship would exist with a lumbar spine condition.  The examiner also based her opinion on the fact that the Veteran had a negative Lasegue's sign and that the medical evidence does not establish compression of a spinal nerve root. 

The April 2011 VA examination report constitutes probative evidence that weighs against the Veteran's claim.  The examination was rendered by a medical expert who reviewed the claims file and medical records, considered the Veteran's self-reported medical history, and had previously examined the Veteran in conjunction with his April 2010 spine examination.  In addition, the VA examiner provided a clear rationale for her opinion that the Veteran's bilateral leg disorder does not relate to his service-connected low back disability.



The medical evidence does not establish that the Veteran's bilateral leg disorder was caused or aggravated by his service-connected back disorder or that his leg disorder otherwise relates to service.  Thus, the Veteran's secondary service connection claim for a current back disability must be denied.  See 38 C.F.R. §§ 3.303(a), 3.304(b), and 3.310(a).  See also Shedden, 381 F.3d at 1166-67.

The Board has considered the Veteran's statements as to the cause of his disorder. However, although the Veteran is competent to report symptoms, his statements during the September 1995 and October 2004 VA examinations and the October 2004 VA examiner's notation of suspected malingering undermine the credibility of his statements regarding the severity and limiting nature of his current bilateral leg disorder.

Moreover, the Veteran is not competent to determine whether his leg disorder relates to his service-connected back disability.  Such a determination is medically complex and, therefore, cannot be made based on lay observation alone.  See Jandreau, 492 F. 3d at 1376-77, n.4; see also Barr, 21 Vet. App. at 309.  Rather, it must be made by a medical professional with appropriate expertise.  See id.  Because the Veteran, as a lay person, has not been shown to have the appropriate medical training and experience, his assertion that his bilateral leg disorder relates to his back disability is not competent evidence and therefore is outweighed by the January 2012 VA opinion, which was rendered by an audiologist.  See Layno, 6 Vet. App. at 470-71.

Accordingly, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply and service connection for a bilateral leg disorder to include as secondary to a back disability is denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 




Increased Rating for Low Back Disability

The Veteran argues that his back disorder is more severe than is contemplated by the currently-assigned rating. The preponderance of the evidence is against the claim, and the appeal will be denied.

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2013).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2013).  Otherwise, the lower rating will be assigned.  Id.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2013).  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

If the level of disability has varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period on appeal in accordance with any variations established by the evidence of record.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 (2013) allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  Further, under 38 C.F.R. § 4.45 (2013), consideration must also be given to weakened movement, excess fatigability and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the diagnostic codes applicable to the affected joint).  

The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  38 C.F.R. § 4.59 (2013).  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Id.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis).

In Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011), the Court held that although painful motion is entitled to a minimum 10 percent rating, it does not follow that the maximum rating is warranted under the applicable diagnostic code pertaining to range of motion simply because pain is present throughout the range of motion.  Rather, the pain "must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating.  Id. at 43. 

The Veteran's low back disability has been assigned a 20 percent rating under DC 5239, which pertains to spondylolisthesis or segmental instability.  38 C.F.R.  § 4.71a.  Specific to disabilities of the spine, the current rating schedule provides for the evaluation of all spine disabilities under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (DC 5243).  See 38 C.F.R. § 4.71a, DCs 5235-5243.  The evaluation of intervertebral disc syndrome will be discussed below.  Under the General Rating Formula:

A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation requires forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent evaluation is warranted where unfavorable ankylosis of the entire spine is demonstrated.  

See id.  These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine.  Id.  They "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51,454, 51,455 (August 27, 2003) (Supplementary Information). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243, Note (2).  

In addition, unfavorable ankylosis is defined, in pertinent part, as "a condition in which the entire thoracolumbar spine is fixed in flexion or extension."  Id., Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

The VA examination for the spine was performed in April 2010.  The examiner found tenderness along the right side of the Veteran's thoracolumbar spine, but no ankylosis or spasming associated with his back disability.  She also found that the Veteran had a normal gait and posture as well as no abnormal spine contouring.  Moreover, the examiner observed that forward flexion for the Veteran's thoracolumbar spine ranged from zero to 70 degrees and the Veteran's combined range of motion was 245 degrees.  Based on these findings, the Veteran's back disability does not meet the criteria established by the General Rating Formula for a rating in excess of 20 percent. 

The Board has considered whether the Veteran has an additional disability of the spine beyond the recorded range of motion measurements due to weakened movement, painful movement, excess fatigability, or incoordination, such as after repetitive use of the spine.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. App. at 206-07.  The April 2010 VA examiner observed that the Veteran had pain with motion, but that this pain did not affect the normal working movement of the lower spine beyond the limitations of motion already compensated.  Specifically, the Veteran's ranges of motion remained the same even after three repetitions and did not require additional strength or result in increased pain.  See Mitchell, 25 Vet. App. at 43.  Thus, the medical evidence does not support a higher disability evaluation based on functional loss due to pain, weakness, fatigability, or incoordination.  38 C.F.R. §§ 4.40, 4.45.

The Board has also considered the Veteran's statements regarding his back pain and associated functional limitations.  To the extent that these statements conflict with objective medical findings stated above, they do not constitute probative evidence of additional disability.  Specifically, in September 2009 the Veteran reported continuous and sharp back pain and in April 2010 he reported that his back pain radiates down his lower extremities and results in decreased motion as well as spasms.  See September 2009 VA Medical Records; April 2010 VA Examination.  

Despite the Veteran's numerous statements regarding the severity of his back disability, the probative evidence of record does not indicate that his low back disability results in functional loss beyond that contemplated by the General Rating Criteria.  38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59.  The April 2010 VA examiner noted that the Veteran wears a back brace, but also that the brace is not prescribed and that his low back disability does not prevent him from walking for up to a quarter of a mile or from using a push mower for up to 15 minutes.  In addition, the examiner observed that the Veteran is able to heel and toe walk, has an active movement against full resistance in his lower extremities, and his low back disability has a limited impact on his activities of daily living.  As to the last point, the examiner observed that the Veteran's low back disability results in minimal limitations with respect to exercise and recreation and moderate limitations with respect to sports, but does not otherwise restrict his activities of daily living.  See April 2010 VA Examination.  In June 2010, a VA physician noted that the Veteran's gait was unremarkable and that although he had difficulty with tandem walking, he was otherwise able to ambulate well.

Although the Veteran has occasional flare-ups of low back pain, the April 2010 VA examination report does not show that his overall disability warrants a rating in excess of the 20 percent rating currently assigned.  The Veteran reported occasional flare-ups (every one to two months) that can last for up to seven days.  However, he also reported that he had not had a flare up for at least six months prior to the VA examination and that his flare ups do not prevent him from performing his activities of daily living.  The Veteran reports that he is able to move around with the use of a walker.  Thus, the evidence of record does not indicate that the Veteran's overall level of disability is worse than what is contemplated by a 20 percent rating and, therefore, a higher rating is not warranted under the DeLuca criteria.

Based on the above review of the evidence of record, the Veteran's back disability does not meet the criteria for a rating in excess of 20 percent under the General Rating Formula.  In fact, the evidence establishes that the Veteran's low back disability has improved since the RO increased his rating for a back disability from 10 to 20 percent in April 2003.

Further, the General Rating Formula provides that associated neurologic abnormalities must be rated separately under the appropriate DC.  See 38 C.F.R. § 4.71a.  In May 2010, a peripheral nerve study conducted by a VA physician revealed no motor radiculopathy, a normal peroneal nerve, and possible peripheral neuropathy.  However, a follow-up VA consultation in June 2010 found no definitive evidence of peripheral neuropathy or weakness in the Veteran's lower extremities.  The April 2010 examiner noted the Veteran's straight leg raising sign was negative bilaterally, his Fabre's sign was negative on the right with complaints of hip pain on examination, and that bilateral sacroiliitis may be the cause of his leg pain and numbness.  The VA examiner found no abnormal sensation in the Veteran's lower extremities except with respect to discerning vibratory and light sensations in the second and fourth toes of his right foot.  She also found that the Veteran's reflexes were either hypoactive or normal and that his Lasegue's sign was negative.  The examiner did not diagnose the Veteran has having a neurological disorder or otherwise suggest that the Veteran suffered from such a disorder.  Moreover, an April 2011 opinion by the same VA examiner concluded that medical testing does not establish the existence of peripheral neuropathy and/or radiculopathy associated with the Veteran's low back disability.  Thus, the probative evidence of record does not indicate that the Veteran has a neurological disorder associated with his low back disability.

Under DC 5243, intervertebral disc syndrome (pre-operatively or post-operatively) is to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, depending on which method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 (2013).  38 C.F.R. § 4.71a, Note (6).  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is warranted if incapacitating episodes have a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent evaluation is warranted if incapacitating episodes have a total duration of at least two weeks but less than four weeks; a 40 percent rating is warranted if the total duration is at least four weeks but less than six weeks; and a 60 percent rating is warranted if the total duration is at least six weeks.  See 38 C.F.R. § 4.71a (DC 5243).  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a Note (1).

The April 2010 VA examiner diagnosed the Veteran has having congenital bilateral pars defect at L5 with grade 1-2 spondylolisthesis of L5/S1, but noted that his back disability has not resulted in any incapacitating episodes of spine disease.  In addition, the evidence of record does not otherwise establish that the Veteran has been prescribed bed rest by a physician for his low back disability during the pendency of this claim.  Accordingly, a higher rating based on incapacitating episodes due to intervertebral disc syndrome is not warranted.  See id.

The Board has considered whether to the address the issue of a total disability rating based on individual unemployability (TDIU).  See 38 C.F.R. §§ 3.340, 4.16 (2013).  In Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), the Court held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation.  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is the issue of whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  

In an October 2010 letter, the Veteran, through his counsel, expressed "concern about not being able to hold a permanent job due to his back and leg condition."  He explained that "[h]e has repeatedly tried to obtain odd jobs in order to feed his family, but cannot follow through because of his excruciating back pain."  Similarly, during the April 2011 VA examination the Veteran stated that he has been unemployed for the last ten to twenty years and cited his back disorder as the reason for his prolonged employment.  Thus, the Veteran's increased rating claim raises the issue of TDIU.

Despite the Veteran's statements to the contrary, the evidence of record does not suggest that his leg disorder is sufficiently incapacitating to prevent him from obtaining or maintaining substantially gainful employment.  The April 2010 VA examination shows that the Veteran's back condition has improved since April 2003 when he was awarded a 20 percent rating for his back disability.  For example, forward flexion of the thoracolumbar spine ranged from zero to 60 degrees on examination in April 2003, but ranged from zero to 70 degrees on examination in April 2010.  See April 2003 and April 2010 VA Examinations.  Moreover, the April 2010 VA examiner's findings show that the Veteran's low back disability results in only mild limitations with respect to exercise and recreation, moderate limitations with respect to sports, and no limitations with respect to performing household chores, shopping, travelling, feeding, dressing, grooming, and/or bathing.  Thus, the probative evidence of record weighs against entitlement to TDIU.  See Rice, 22 Vet. App. at 455.

Finally, the Board has considered whether the evaluation of the Veteran's low back disability should be referred for extraschedular consideration.  See 38 C.F.R. § 3.321(b) (2012); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not completely account for the Veteran's individual circumstances.  Thun, 22 Vet. App. at 114.  In exceptional situations where the rating is inadequate, the case may be referred for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry.  First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

Referral for extraschedular consideration is not warranted.  A comparison of the Veteran's low back disability and the rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  The Veteran's low back disability is manifested by pathology and symptoms expressly addressed by the rating criteria, including limited range of motion and associated pain.  See 38 C.F.R. § 4.71a, General Rating Formula (providing, in pertinent part, for ratings based on limited motion, irrespective of the presence of pain and whether or not it radiates); 38 C.F.R. § 4.71a, DC 5003 (providing for ratings for arthritis); see also 38 C.F.R. §§ 4.40, 4.45, and 4.59 (providing for at least a compensable rating for painful motion of a joint, as well as excess fatigability, weakness, and incoordination).  Thus, the Veteran does not have symptoms associated with his low back disability that have been left uncompensated or unaccounted for in the assignment of his schedular rating.  See Thun, 22 Vet. App. at 115.  

With regard to functional limitations not directly mentioned by the rating criteria, such limitations do not appear to be exceptional or unusual for a low back disability and thus fall within the province of the schedular criteria.  As stated in 38 C.F.R. § 4.21 (2013), "[c]oordination of rating with impairment of function will . . . be expected in all instances."  Thus, although a particular DC may provide for evaluations of a disability in terms of objective clinical data rather than in terms of symptoms or functional impairment, the purpose of the ratings themselves is necessarily to provide compensation for the symptoms and functional impairment caused by the disability in question, particularly with regard to how they affect earning capacity.  For example, limited and painful motion would be expected to cause difficulties with standing, walking, lifting, and carrying.  In this respect, the rating criteria are averages and need not account for each individual circumstance in order to be adequate for evaluation purposes.  Thun, 22 Vet. App. at 115.  The Veteran has not described any functional impairment beyond what would reasonably be contemplated by the rating criteria and there is no other evidence indicating that his low back disability is "exceptional" or "unusual."  See id.  Therefore, the rating criteria reasonably describe the Veteran's service-connected disability.

In summary, there are no symptoms or functional impairment associated with the Veteran's service-connected low back disability left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Thus, the available schedular evaluations are adequate to rate this disability, and the first step of the inquiry is not satisfied.  See id.  In the absence of this threshold finding, there is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See id. at 118-19.  Thus, referral for extraschedular consideration is not warranted.

Accordingly, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply and entitlement to a rating greater than 20 percent for low back disability is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2013); Gilbert, 1 Vet. App. at 55. 


ORDER

The claim of service connection for bilateral leg disorder as secondary to lumbar spondylolisthesis is reopened; to this extent the appeal is granted. 

Service connection for a bilateral leg disorder to include as secondary to service-connected low back disability is denied.

A rating greater than 20 percent for a low back disability is denied.




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


